DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               R.J.P., a Child,
                                 Appellant,

                                      v.

              DEPARTMENT OF CHILDREN AND FAMILIES,
                            Appellee.

                               No. 4D15-1306

                               [August 12, 2015]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James L. Martz, Judge; L.T. Case No. 502015DP300104
JO.

    Liza R. Galindo of Law Office of Liza R. Galindo, P.A., Miami Springs,
for appellant.

   Rosemarie Farrell, Orlando, for appellee.

PER CURIAM.

  Affirmed. See O.I.C.L. v. Dep’t of Children and Families, 2015 WL
4461164 (Fla. 4th DCA July 22, 2015).

GROSS, DAMOORGIAN and GERBER, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.